Case 1:19-cv-01052-SOH-BAB Document 27                Filed 05/27/20 Page 1 of 2 PageID #: 117



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

 SARHAH ELIZABETH LEPE                                                                  PLAINTIFF

 v.                                    Civil No. 1:19-cv-01052

 SERGEANT JOHNSON, Union County Detention Center
 (“UCDC”); NURSE RICE, UCDC, DR. HOPSON, UCDC;
 And CAPTAIN MITCHELL, UCDC                                                         DEFENDANTS

                                              ORDER

         Before the Court is Defendant Deanna Hopson, M.D.’s request to file an answer out of

 time and brief in support. (ECF Nos. 25, 26).

         Plaintiff Sarhah Elizabeth Lepe, filed this 42 U.S.C. § 1983 action pro se on October 22,

 2019.   (ECF No. 1). On October 23, 2019, the Court ordered service on Defendants, including

 Dr. Hopson, at the Union County Detention Center. (ECF No. 6). On November 22, 2019, the

 summons for Dr. Hopson was returned executed. (ECF No. 9). In December of 2019, answers

 were filed for all Defendants except Dr. Hopson. (ECF Nos. 10, 11). On January 28, 2020, counsel

 for the Union County Defendants informed the Court that the Union County Detention Center

 incorrectly accepted service for Dr. Hopson. (ECF No. 12). This pleading also provided the Court

 with an address for service on Dr. Hopson.

         On January 29, 2020, the Court ordered service on Dr. Hopson at her office in El Dorado,

 Arkansas. (ECF No. 13). On February 3, 2020, the summons issued to Dr. Hopson was returned

 executed. (ECF No. 15). Dr. Hopson’s answer was due on February 21, 2020. Id. On May 5,

 2020, the Court issued an order to Dr. Hopson giving her until May 26, 2020, to show cause for

 her failure to answer. On May 26, 2020, Dr. Hopson filed a Response to the show cause order

 along with a brief in support stating her failure to file a timely answer was caused by confusion as
Case 1:19-cv-01052-SOH-BAB Document 27               Filed 05/27/20 Page 2 of 2 PageID #: 118



 to the applicable liability insurance and her erroneous belief she was represented by insurance

 counsel in this action.

        The Court finds Dr. Hopson’s failure to answer was due to inadvertence and there was no

 bad faith on her part. In addition, no party will be prejudiced by permitted an answer to be filed

 at this stage of the litigation. Accordingly, Dr. Hopson’s request to file an answer out of time

 is GRANTED. Dr. Hopson is given until June 12, 2020, to file her answer.

        IT IS SO ORDERED this 27th day of May 2020.

                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE
